Citation Nr: 1734460	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1961 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was scheduled to testify at a Board hearing in November 2016, but was deemed a no show.  To date, the Veteran has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

In a January 2017 decision, the Board, in relevant part, stayed the issue of entitlement to an initial compensable rating for bilateral tinea pedis pursuant to the case of Johnson v. McDonald, 27 Vet. App. 497 (2016).  As a final decision has been reached on appeal in Johnson, the adjudication of this appeal may resume.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated March 2001 to March 2015.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015 the Veteran was afforded another VA examination addressing the severity of his service-connected tinea pedis.  However, the Veteran has been furnished a supplemental statement of the case (SSOC) that addresses the report of the December 2015 VA examination.  See 38 C.F.R. § 19.31 (b)(1).  

While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports.  38 U.S.C.A. § 7105 (e) (West 2014).  As the May 2015 VA examination is not duplicative of evidence previously received and is highly relevant to the claim on appeal, the case must be remanded back to the AOJ for review and issuance of a SSOC.

To ensure compliance with due process requirements, the case is REMANDED for the following action:

The AOJ must furnish the Veteran and his representative with a Supplemental Statement of the Case, which addresses the December 2015 report of VA examination, and other evidence received into the record post-remand and was not submitted by the Veteran.  The Veteran and his representative should be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




